 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Local 1504, Retail Clerks Interna-tional Association, AFL-CIO, or in any other labor organization, by dischargingemployees,or in any like or related manner interfere with,restrain, or coerceemployees in the exercise of their rights to self-organization,to form, join, orassist said Local 1504, Retail Clerks International Association,AFL-CIO, orany other labor organization,to bargain collectively through representatives oftheir own choosing,or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from anyand all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section 8(a) (3) of the Act.DOMINICK's FINER FOODS, INC,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify Helen T. Avonts if presently serving in the Armed Forcesof the United States of her right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,881U S.Courthouse and Federal Office Building, 291 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7597.Southland Paint Company,Inc.andOil,Chemical and AtomicWorkers International Union,AFL-CIO.Cases Nos. 16-CA-2013,16-CA-20,04,16-CA-20413, 16-CA-1103,16-CA.-2130,16-CF1-2101, and 16-CA-1215.December 15, 1965DECISION AND ORDEROn August 2, 1965, Trial Examiner William W. Kapell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefroin and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decisionand a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and the brief, and the entire record156 NLRB No. 2. SOUTHLAND PAINT COMPANY, INC.23in this case, and hereby adopts the findings,' conclusions,2 and recom-mendations of the Trial Examiner, except as modified herein.The Trial Examiner found, contrary to the contention of the Re-spondent, and we agree with the Trial Examiner, that a productionand maintenance unit, excluding Respondent's truckdrivers, is ap-propriate in this case. It is clear that the Respondent's refusal tobargain with the Union, which represented a majority of its em-ployees in the appropriate unit, was not motivated by a good-faithdoubt as to either the Union's majority status or the appropriatenessof the unit.The Trial Examiner's conclusion, that Respondent's re-fusal to recognize and bargain with the Union was based on a desireto gain time in which to undermine the Union and was in violation ofSection 8(a) (5) of the Act, is fully supported by the record.More-over, it is now well established that a good-faith but erroneous doubtas to the appropriateness of the unit is not a defense to an otherwisemeritorious charge of refusal to bargain.United Aircraft Corpora-tion (Hamilton Standard Division) v. N.L.R.B.,333 F. 2d 819 (C.A.2), cert. denied 380 U.S. 910;Florence Printing Co.,145 NLRB 141,enfd. 333 F. 2d 289, 291 (C.A. 4).Cf. Primrose Super Market ofSalem, Inc.,148 NLRB 610, 615, enfd. 58 LRRM 2863 (C.A. 1), issuedApril 7,1965, cert. denied 382 U.S. 830.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Southland Paint Company,Inc.,Gainesville, Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified :The notice in the Trial Examiner's Decision marked "Appendix"is hereby modified by adding the following new paragraph immedi-ately below the signature line at the bottom of the Appendix :NoTE.-'"Te will notify Kenneth J. Thurman, if presently serv-ing in the Armed Forces of the United States, of his right to full1In connection with the Trial Eraminer's reference toLarrance Tank Corporation, 94NLRB 352, seeNorthernCaliforniaDistrict Council of Hodcarriers and Common Laborersof America,AFL-CIO, etat.(Joseph'sLandscaping Service),154 NLRB 1384,whereinthe doctrine ofLarrance Tankwas overruled in part.2 The Respondent contendsthat the Trial Examiner improperlydiscredited the testimonyof all of its witnesses.It is the Board'sestablishedpolicynot to overrule a TrialExaminer's resolutions as to credibility unless the clear preponderanceof all therelevantevidence convincesus that theyare incorrect.Such a conclusion is not warranted here.Standard Dry Wall Products,Inc.,91 NLRB544, 545,enfd. 188 F.2d 362(C.A. 3). 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges 1 filed by Oil, Chemical and Atomic Workers International Union,AFL-CIO, herein called the Union, the Regional Director for Region 16 of the Na-tional Labor Relations Board, herein called the Board, issued complaints 2 basedupon the foregoing charges against Southland Paint Co., Inc., herein referred to asRespondent, alleging violations of Section 8(a)(1), (3), and (5) and breach of asettlement agreement pertaining to alleged violations of Section 8 (a) (1) in Case No.16-CA-2013, previously entered into on March 24.Respondent's answer, in effect,denied the commission of any unfair labor practices.Thereafter, following a hearingheld before Trial Examiner William W. Kapell in the above matters on October 6,7, 8, and 9 during which General Counsel presented his case and rested, the hearingwas continued, first to November 17 and then to January 19, 1965, due to the unavail-ability of one of Respondent's witnesses because of illness.On December 21, 1964,the Regional Director issued a complaint 3 against Respondent in Case No. 16-CA-2201, alleging further violations of Section 8(a)(1) and (3) and also Section 8(a)(4).On January 15, 1965, the Regional Director issued another complaint 4against Respondent in Case No. 16-CA-2215, alleging additional violations of Sec-tion 8(a)(1) and (3).Respondent in answers to these two complaints, in effect,denied the commission of any unfair labor practices.Thereafter, pursuant to Gen-eral Counsel's motions to consolidate Cases Nos. 16-CA-2201 and 16-CA-2215for hearing with the prior cases herein, orders were entered consolidating said casesfor hearing.Upon resumption of the hearing on January 19, 1965, General Counsel's motionto reopen his case for the purpose of adducing evidence in support of Cases Nos.16-CA-2201 and 16-CA-2215 was granted and the hearing thereafter continueduntil concluded on January 21, 1965, when all parties rested.5l In Case No. 16-CA-2013, the original charge and the first amended charge were filedon March 12 and May 1, 1964, respectively; in Case No. 16-CA-2024, the original chargeand first amended charge were filed on April 8 and May 1,1964, respectively;in CaseNo. 16-CA-2043 the charge was filed on May 18, 1964; In Case No. 16-CA-2103 thecharge was filed on August 11, 1964; and in Case No. 16-CA-2139 the charge was filedon September 22, 1964.All dates hereinafter refer to the year 1964 unless otherwiseindicated.2A consolidated complaint in Cases Nos. 16-CA-2013 and 16-CA-2024 was issued onMay 5, 1964; an amended consolidated complaint in Cases Nos. 16-CA-2013, 16-CA-2024,and 16-CA-2043 was issued on June 17, 1964; a second amended consolidated complaintinCases Nos. 16-CA-2013, 16-CA-2024, 16-CA-2043, and 16-CA-2103 was issued onSeptember 10, 1964;and a third amended consolidated complaint in Cases Nos.16-CA-2013, 16-CA-2024, 16-CA-2043, 16-CA-2103, and 16-CA-2139 was issued on Septem-ber 29, 1964.3Based upon an original charge and a first amended charge filed by the Union onDecember 3 and 14, respectively.4Based upon a charge filed by the Union on December 23.5 Throughout the within proceedings and beginning in June,Respondent requested con-tinuances in the hearing as scheduled, based upon the alleged inability of R. A. Davis, Sr.,the chairman of its board of directors(hereinafter referred to as Davis,Senior),to appearand testify because of his health. Several of these requests were granted to accord withthe expressed medical expectations that he would be able to appear and testify on specifiedfuture dates.When Respondent moved on November 7 to further continue the hearingfrom November 17 to January 19,1965, because of the continued illness of Davis, Senior,I issued an Order on November 12, continuing the hearing to January 19, 1965, andproviding specifically that no further continuances would be granted based upon the healthof Davis, Senior.Thereafter, in its brief submitted on or about April 13, 1965, Respond-ent proposedby way of a motion that in the event I would "entertain any thought ofreopeningthe record for the purpose of producing R. A. Davis, Sr.," it would immediatelyascertain his availability as a witness and advise me whether or not there was any pos- SOUTHLAND PAINT COMPANY, INC.25All parties were represented at the hearings and were afforded full opportunityto be heard, to introduce relevant evidence, to present oral argument, and to filebriefs.General Counsel and Respondent filed able and comprehensive briefs whichhave been duly considered.Upon consideration of the entire record 6 in the cases, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is, and at all times material herein has been, a corporation duly orga-nized under and existing by virtue of the laws of the State of Texas, having its principaloffice and place of business in Gainesville, Texas, where it is engaged in the manu-facture of paint and allied products.During the past 12 months, which period isrrepresentative of all times material herein, Respondent manufactured, sold, andshipped from its Gainesville plant, finished products valued in excess of $50,000, topoints outside the State of Texas I find that at all times material herein Respond-ent has been an employer engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The settlement agreementFollowing the filing of the original charge in Case No 16-CA-2013, alleging inter-rogation of Respondent's employees concerning their union activities, surveillance ofunionmeetings, threats to close the plant, and formation of an employee committeeto adjust grievances, an informal settlement was entered into between Respondentand the Union on March 19, which was approved by the Regional Director onMarch 24.The settlement agreement provided that Respondent will comply withthe terms and provisions of a notice to be posted by it stating that it would refrainfrom (1) interrogating its employees concerning their union activities, (2) keepingunionmeetings and activities under surveillance, (3) threatening employees with thediscontinuance of any plant operations 'because of their union activities, and (4) inany like or related manner interfering with, restraining, or coercing its employeesin the exercise of rights guaranteed by Section 7 of the Act.Thereafter, followingthe filing of a new charge by the Union on April 6 in Case No. 16-CA-2024allegingthat Respondent committed additional unfair labor practices, the Regional Directorconductedan investigationtherein from which he concluded that the new charge hadmerit, and that Respondent's conduct was violative of the expressed terms of thepreviously approved informal settlement agreement.Pursuant thereto the RegionalDirector by letter of May 4 advised Respondent that he had set aside the settlementagreement, and that a consolidated complaint wouldissueinCases Nos. 16-CA-2013 and 16-CA-2024.sibility of him testifying at this time or at any time In the future In view of the manycontinuances previously granted and the continued uncertainty of having Davis, Senior,appear and testify, this motion was denied by an order issued on April 15, 1905. Aproposthe alleged unavailability of Davis, Senior, to testify because of his health, It is significantto note, as appearsinfra,that General Counsel produced evidence indicating that lie wasactually in the plant at various times during working hours in October and Novemberwhen it is claimed his health precluded him from appearing and testifying at the hearingCf.V.L.R B v Somerville Cream Company, Inc,199 F 2d 257 (C.A 1). Furthermore,in relatedcases-Seathland Paint Company,Cases Nos. 16-CA-2237 and 16-CA-227S-involving the same parties, which were also heard by me on May 17 and 18, 1965,Respondent also moved for a continuance on the ground that Davis, Senior, was unableto testify because of his health, despite assurances given at the close of the instant casesthat he probably would be able to testify in 60 to 90 days°After the hearing was concluded, the following motions were made: (1) a joint motiondated April 13, 1965, to admit my telegraphic order dated November 15 in evidence asGeneral Counsel's Exhibit No. 1(qq) , (2) General Counsel's unopposed motion to correctthe record dated April 7, 1965, and (3) Respondent's motion (opposed by General Coun-sel) to reopen the record to include a certificate of death of Robert Alvin Davis (Davis,Senior).Said motions are hereby granted and the record is accordingly supplemented toinclude them. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well established that where it appears that an employer has failed to complywith a settlement agreement or has engaged in additional unfair labot practicessince the settlement, the Regional Director may unilaterally set aside the settlementagreement and proceed with a complaint which includes both pre- and post-settlementviolations.The Wallace Corporation v. N.L R.B.,323 U.S. 248, 253-255;Inter-national Brotherhood of Teamsters, etc. (Clark Bios. Transfer Company),116 NLRB1891, 1898-1899;Baltimore Luggage Company,126 NLRB 1204, 1208However,"It is the Board's established practice not to consider as evidence of unfair laborpractices conduct of a Respondent antedating a settlement agreement, unless theRespondent has failed to comply with the settlement agreement or has engaged inindependent unfair labor practices since the settlementMoreover, in determiningwhether such independent unfair labor practices have occurred after the settlement,the Board will not appraise a Respondent's postsettlement conduct in the light of itsconduct prior to the settlement."Larrance Tank Corporation,94 NLRB 352, 353In conformance with this policy, evidence of Respondent's alleged postsettlementviolations was received and appraised before considering alleged presettlement vio-lations, and deteimined, as appearsinfra,to constitutea prima faciecase of substan-tial violations by Respondent of the Act.Consequently, the alleged presettlementviolations as well as those postdating the settlement must be considered and resolvedIn view of the multiplicity and sequence of the violations alleged and consideredherein, they will be discussed and resolved herein without separating them into pre-and post-settlement violations.B. The issuesThe questions presented herein are as follows-1.Whether employees Cleamon E Smith, Leon Brinkly, Floyd Bishop, John R.Smith, Joe Buck, and J. R Hiser were supervisors within the meaning of the Act.2Whether Respondent violated Section 8(a)(3) by discriminatorily dischargingemployees A. C. Holder, Cleamon E. Smith and Kenneth J Thurman, suspendingemployee Jim Pat Smith for 1 week: and demoting John R Smith3.Whether Respondent violated Section 8(a) (4) by discriminatorily demotingJohn R Smith because he testified adversely to Respondent's interests in the hearingherein and gave an affidavit to General Counsel, which was used to oppose Respond-ent's motion for a continuance of the hearing herein.4.Whether Respondent interfered with, restrained, or coerced its employees inviolation of Section 8(a)(1) by engaging in conduct such as unlawfully interrogat-ing employees concerning their union activities; creatnig an impiession of, andengaging in, surveillance of their union activities, making threats of economic re-prisals to employees if they continued to engage in union activities, suppoi ted theUnion, or if the Union became their bargaining representative; promising economicbenefits to their employees if they discontinued their membership in or support oftheUnion; granting a general wage increase to employees during a union organiza-tional campaign to influence their union sympathies; assisting and/or solicitingemployees to withdraw their union authorization cards; refusing to ever sign a unioncontract; demoting a supervisor because he gave an affidavit to General Counsel,which was used in the within proceeding; and requesting an employee to give falsetestimony favorable to Respondent at the hearing herein and urging him to solicitother employees to do so.5.Whether Respondent violated Section 8(a) (5) by refusing on or after March 24to recognize and bargain with the Union as the exclusive bargaining representativefor an appropriate unit of its employees.C. Respondent's supervisor y Net archyPursuant to the Board's request, Respondent prepared a list of its employees onitspayroll on March 24.7The list, which was admitted in evidence as GeneralCounsel's Exhibit No. 7, indicates that Respondent had 61 employees (exclusive ofcorporate officers) who were classified according to the nature and station of theirwork in the following categories- 6 office employees; 2 laboratory technicians, con-sisting of Cleamon E. Smith and Max Love; 12 drivers, including Billy Joe Jarrell-supervisor-truck; and 41 other employees in the production and maintenancedepartments, including Floyd Bishop, supervisor-aerosol department; Leon Brinkly,supervisor-thinner department; Joe Buck, supervisor-paint department: RudyDieter, supervisor-paint packing department; J. R. Hiser, supervisor-unloadingdepartment; and John R. Smith, supervisor-shipping department.7The date on which the Union allegedly requested recognition and bargaining SOUTHLAND PAINT COMPANY, INC.27Respondent contends that those individuals listed above as supervisors were, infact, supervisors, and that Cleamon E. Smith was also a supervisor as well as a tech-nical employee.General Counsel admits that Dieter and Jarrell were supervisorswithin the meaning of the Act, makes no contention with respect to Buck, becausehis status was not clearly established by the evidence and is not necessary for thepurposes of this proceeding, and contends that Cleamon E. Smith, Bishop, John R.Smith, Hiser, and Leon Brinkly were not supervisors .8With respect to the authority of the alleged supervisors, R. A. Davis, Jr.,9 testifiedthat ordinarily they were required to obtain approval of one of the Davises orCharles E. Weed10 to assignovertime, except on some occasions, as when theseofficers were unavailable, in which event they used their own discretion in assigningovertime, and that they also had the authority to grant time off to employees, althoughthey normally obtained his approval before granting it. It also is significant to note,as appearsinfra,that if General Counsel's contentions were upheld with respect tothe status of the individuals in issue, there would be a disproportionate number ofemployees working in different departments and at different work stations underthe immediate supervision of Davis, Junior.1.The status of Cleamon E. SmithCleamon E. Smith began working for Respondent in March 1959 as a paint packerat $1 an hour after being hired by Davis, Junior.A week or two later he receiveda 10-cent-an-hour wage increase, and a month thereafter another wage increase of15 cents an hour.About 6 months later he was promoted to the job of paint shaderat $1.30 or $1.40 an hour. In the latter part of 1959, he became foreman over thepaint production department and was paid $1.75 or $1.80 an hour until about Sep-tember 1961, when he was relieved of his foreman's job at his own request and be-came a lab technician at a weekly salary of $125.He concededly held certain fore-man responsibilities over the production department from about September 1961until the latter part of October 1961, when these responsibilities were transferredto employee Ed Porter by Davis, Junior, in a clarification of responsibilities andduties between Porter and Smith.Thereafter, Smith's duties were those of a qualitycontrol man in charge of the quality of paints and varnishes, which entailed checkingeach batch of paint to see that it met the standards. In July or August 1963, MaxLove, a chemical engineer, was hired to assist Smith and they shared the responsibilityof quality control. In November 1963, Davis, Junior, hired Al Siennas, a chemist,who was placed in charge of the laboratory over Smith and Love. From then onSmith's duties were to carry out experimental projects or developments of paintsand varnishes, to assist Sienna:s in checking the quality of certain paints, and to assistDavis, Junior, for about 25 percent of his time in purchasing raw materials for paintsand varnishes.In the absence of Davis, Junior, he handled technical problemsdirectly with customers, and ordered pigments and paint additives when necessary.He also gave advise to the tinter upon the latter's request.In January, Siennas was terminated and Smith resumed performing the work hehad done prior to Siennas' hiring.Thereafter, Smith attended two meetings of super-visors at the invitation of Davis, Junior, but did not participate in any of the dis-cussions.He continued working in the lab and did not direct the work of any otheremployees until August 10, when he was given a letter stating that he was 'being re-lieved of his job at lab technician and terminated."8 The status of these individuals, with the exception of Cleamon E. Smith, clearly affectstheir inclusion in or exclusion from the unit claimed appropriate for collective-bargainingpurposes.Cleamon E. Smith is concededly expressly excluded from the unit as a tech-nical employee.Furthermore, the resolution of the alleged violations involving John R.Smith and Cleamon E. Smith require a determination of their status.9 The son of Davis, Senior, and the president of Respondent, hereinafter referred to asDavis, Junior.10 Secretary and treasurer of Respondent.11 Davis, Junior, testified that upon Siennas' termination, Smith took over his job whichincluded responsibility for making paint formulas and supervision over personnel in thepaint production department, and over some activities in the aerosol, thinner, and pack-aging departments.Smith's testimony that he did not direct or supervise any employeeswas persuasive and is credited.Furthermore, Davis, Junior's explanation that Smith'sname was omitted from the list of supervisors (General Counsel's Exhibit No. 9) issuedby the Company on April 4 because he was above the level of foremen, was not convincing.As appears,infra,Respondent was well aware of Smith's union proclivities at the time,and no persuasive reason was advanced why he was not admonished to refrain from unionactivities, as were the other alleged supervisory personnel. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that during 1964 until his discharge, Smith's work was essentially that of alab technician, in which he, no doubt, exercised independent judgment.He didnot possess any of the indicia of supervisory status enumerated in Section 11 of theAct, including the right to hire, fire, transfer, reward, discipline, responsibly directother employees, or effectively to recommend such action. I, accordingly, concludethat Smith was not a supervisor within the meaning of the Act on or prior to his dis-charge on August 10.122.The status of John R. SmithSmith has been working for Respondent since January 1961. In February orMarch 1963 Respondent posted a notice on its bulletin board (General Counsel'sExhibit No. 8) indicating the permanent classification and pay rates of its employees.Smith appeared on this notice 13 as "assistant shipping." 14 In August 1963, Davis,Junior, placed Smith in charge of the shipping department with the responsibility ofdirecting a loading crew consisting normally of five or six employees in carrying outthe shipping orders brought to him from the main office, which involved obtainingthe items from the warehouse and then loading them on the trucks.His responsi-bilitieswere confined to this operation, in which he personally participated to someextent in the manual work involved, and also included correcting the mistakes ofhis crewmembers, keeping Davis, Junior, posted on items running short, and dis-cussing mistakes in loadings and complaints of customers with Davis, Junior. Jarrell,who had previously performed these duties, became truck dispatcher, and Smith wasgiven a 10-cent-an-hour raise at that time to $2.10. From that time on Smith attendedmeetings of the foremen where he received instructions about operations and passedthem on to the loading crew which he directed.On February 28 Smith attended the initial union meeting and signed a unionauthorization card.On or about March 3 or 4, Smith, Hiser, and Leon Brinkly weretold by Davis, Junior, that they were considered foremen and would be fired if theyparticipated in any union meetings.On March 25, Davis, Senior, called Smith to hisoffice and asked whether be had gone to a union meeting.When he replied that hehad, Davis, Senior, asked him whether he understood that he was not supposed togo.Smith responded, "Yes, but I thought it was my business to go where I wantedto, on my own time." On or about April 4, Davis, Junior, handed him a statement(General Counsel's Exhibit No. 9) setting forth that all supervisors were not toattend union meetings or engage in any surveillance of union activities, and thatfailure to obey this order would result in suspension with loss of pay or discharge.The statement listed the following as supervisors: Joe Buck-paint department;Rudy Dieter-packaging; John Smith-shipping; Leon Brinkly-thinner; J. R.Riser-unloading; Bill Jarrell-trucks; and Floyd Bishop-aerosol.Prior to thattime Smith had been called a foreman, and he was regarded as such by his crew-members, and neither his duties nor compensation changed as a result of the state-ment handed to him on April 4.On May 13 (Wednesday), Davis, Senior, asked him whether he was going to stayin the Union or be a foreman, and to give him an answerby 5 o'clock on Friday. OnFriday Weed called Smith into his office and asked what his answer was in connectionwith his recent conversation with Davis, Senior.15 Smith replied that he (Weed)could tell Davis, Senior, that he would not have anything to do with the Union,including going to union meetings.On or about November 10, 1964, Plant Manager Ferguson called a meeting whichwas attended by John Smith, Slim Hess, Junior Brinkly, Cleamon Smith, LeonBrinkly, and Floyd Bishop.At the meeting Ferguson handed each of them written12Whether his status materially changed on and after November 9 when he was rehired(seeinfra)does not affect his status as of the time he was discharged.13This notice was removed about the middle of March.14 It was stipulated that his starting salary was $1.25 an hour, plus a bonus arrange-ment, which was changed as follows: $1.40 on May 11, 1962 ; $1.50 on January 24, 1963;$1.95 on March 8, 1963, at which time his bonus arrangement was terminated : $2 onJune 20, 1963; $2.10 on August 20, 1963, when his job classification changed ; $2.15 inMarch ; and$2.05 inNovember.16Weed also advised Smith that he had been informed the preceding day by a Boardagent thatsupervisorscould not participate in union activities, and that consequently hewould either have to quit participating in such activities or be removed from his position. SOUTHLAND PAINT COMPANY, INC.29instructions.16 Smith admitted that he read the instructions pertaining to the ware-house foremen because they applied to him, and that his duties and authority afterreceiving the instructions were no different in any respect from those he previouslyhad.On November 28, Plant Superintendent Ferguson called Smith into the office ofDavis, Junior, and advised him that he was not doing his job, and would be replacedand put back in the warehouse, that customers were complaining about mistakesbeing made in the shipping of orders, and that about 4 gallons of paint which hadbeen spilled had not been cleaned up after 2 or 3 weeks. On November 30, Fergusonsummoned all of the warehousemen and told them, "As of this morning you will havea new foreman-Elbert Rosson."He also advised Smith that his pay was going tobe cut back to $2.05 from $2.15 an hour. Thereafter, Rosson directed Smith in hiswork, which consisted of labeling and stacking trucks and sweeping floors, as wellas tb, other crewmembers.17Viewing the evidence in its entirety with respect to the work performed by andrequired of Smith, I find that he responsibly directed the members of the shippingdepartment, that his duties, responsibilities, and relationship to his crew was that ofa representative of management, and that he was regarded as a foreman by theemployees whom he directed. I accordingly conclude that he was a supervisorwithin the meaning of the Act until demoted on November 30.Victory GroceryCompany,a divisionof E. J. Keefe Company,129 NLRB 1415, 1416;Research De-signing Service, Inc.,141 NLRB 211, 213;The Bama Company145 NLRB 1141,1142-1143.3.The status of J. R. Hiser, Leon Brinkly, and Joe Buck(a) J. R. Hiser, who has been employed by Respondent since April or May 1961,drove a truck for the first year, and then operated a forklift truck until February 1963,when he began to direct the unloading crew, with instructions to keep the men busy,as well as operate the forklift truck. In addition to directing his crew and operatingthe forklift, he spotted trailer-trucks and released boxcars after they had been un-loaded.According to his testimony, the direction he exercised over his crew wassimilar to that exercised by John R. Smith over the latter's crew.He performed theseduties until a day or two after Labor Day during which time he recommended raisesfor four members of his crew, two of which were granted.His immediate super-visor was Davis, Junior, and he attended meetings of foremen where he receivedinstructions about his duties.He attended the initial union meeting on February 28,and, as relatedsupra,he, John R. Smith, and Leon Brinkly were summoned to theoffice of Davis, Junior, 3 or 4 days later, where Davis, Junior, informed them thatthey were considered foremen and could be fired for participating in union activities.On April 4, he also was handed a statement (General Counsel's Exhibit No. 9) byDavis, Junior, in which he was listed as a supervisor and directed to refrain fromengaging in union activities or be suspended or discharged.(b)Leon Brinkly has been continuously employed by Respondent since 1960.Since April 1963 he has been directing the work of the employees in the thinner de-partment, with the responsibility of maintaining a supply of thinner in stock. Inperforming this work he checks the stock, decides what needs to be made, and then"The instructions (Respondent's Exhibit No. 3) were entitled "General Duties of Fore-men" and described the duties generally for foremen and also, in particular, for thecontrol laboratory technician, the paint manufacturing foreman, the aerosol departmentforeman, the paint packaging foreman, the receiving foreman, the warehouse foreman,and the thinner department foreman.The general duties included supervision of per-sonnel in their respective departments,responsibility for reprimanding employees forminor offenses,preventing their recurrence,advising the plant manager when a foremanwas unsuccessful in correcting an offender,in which event the plant manager was to takethe necessary action to remedy the situation,and having each employee make any requestsfor time off or change of job or duties to his foreman,who shall make recommendationstherein to the plant manager.The particular duties for each department foreman per-tained to the specific operations of their respective departments.17Kenneth J. Thurman, a member of the shipping crew, testified that when ElbertRosson replaced Smith and became his foreman,he thereafter directed him in the per-formance of his work, telling him when to load, what to get, and to see to it that thecrew members did their work,just as Smith had done prior to being replaced. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDadvises the employees who work under his supervision, usually about four men,what has to be done, and assigns them to specific operations required to replenishthe stock.He also spends a great deal of his time doing manual work such ascasing, stacking off, or unloading.When necessary, he requested Davis, Junior,to assign additional manpower to him.At times, on his own discretion, he wouldrelease a man whom he could spare to work in another department. If the em-ployees working under his direction failed to perform their duties, he would com-plain to Davis, Junior, his immediate supervisor,18 and make recommendations as towhat should be done about it. In some instances.his recommendations were followed.He also attended foremen meetings.According to Brinkly, his authority over theemployees he directed was about the same as that exercised by John R. Smith andHiser over the employees they directed.(c) Joe Buck, who also signed an authorization card, testified that he was foremanof the paint department from 1963 until about October 11.He testified further 4hatin that capacity he directed four men, moving them from one work station to anotheras necessary; recommended raises (which were followed); excused absences of hismen without 'going first to someone higher up; transferred his men on his ownauthority for the day to other departments when he had no work for them; didmanual work similar to that performed by his men when the circumstances requiredit;assigned overtime for short periods of time but consulted Davis, Senior, beforeassigning overtime for longer periods; and attended foremen's meetings.At thesemeetings Davis, Junior, told them that if any employees failed to get the work outor do what they were told, to send them "down the road" and that the employeeswere not to come to him (Davis, Junior) for raises but to their foreman, who, inturn, should suggest the raises, if needed or deserved, because he did not knowwhether they were merited.Viewing the evidence concerning the duties and responsibilities of Hiser, LeonBrinkly, and Buck, and the frame of reference in which they operated, I find thatthey, like John R. Smith, responsibly directed the members of their respective crews,and that their duties, responsibilities, and relationship to their crews was that of arepresentative of management.Accordingly, I find that they were supervisors with-in the meaning of the Act.4.The status of Floyd BishopNeither side called Bishop to testify with respect to his duties or supervisoryauthority.Nor was any testimony offered concerning his status.His name, how-ever, appears on General Counsel's Exhibit No. 7 as follows: "Bishop, Floyd, Super-visor-Aerosol Dept." and other employees are listed as working in that department.Of the six other individuals, who are also indicated on General Counsel's ExhibitNo. 7 as being supervisors in the other departments, Dieter and Jarrell were admittedby General Counsel to be supervisors within the meaning of the Act, and Buck,John R. Smith, Leon Brinkly, and Hiser have been found, as related above, to besupervisors.Furthermore, only Bishop in addition to the other six individuals, whowere either admitted or found to be supervisors, were notified by Respondent (Gen-eral Counsel's Exhibit No. 9) that as supervisors they were to refrain from unionactivities or suffer suspension without pay or loss of job. In the absence of anyproof by General Counsel that Bishop's duties and responsibilities in his departmentdiffered from those exercised by the supervisors of the other departments, it mayreasonably be inferred that he also was a supervisor within the meaning of the Act,and I so find.D. The alleged discrimination1.The discharge of Cleamon E. SmithCleamon E. Smith signed a union authorization card on March 8.On March 9Davis, Junior, approached him in the lab and mentioned that the boys were havinganother union meeting the following day. Smith replied that he thought he wouldattend.On March 11, the day after Smith attended that meeting, Davis, Senior,summoned him to his office and told him that his presence at union meetings mightinfluence too many others to the union side, who were as yet undecided. Smithreplied that he went to see what it was all about, and then related what had happenedat the meeting.About the middle of May, Davis, Senior, asked Smith in the presenceof Davis, Junior, how he felt about the Union, to which he replied he would rather1sTom Ferguson became his immediate supervisor on or about September 1, when hebecame plant manager. SOUTHLAND PAINT COMPANY, INC.31be neutral and not vote at the election.When Davis, Senior,urged him to vote,Smith replied that if he had to favor one side or the other, he would favor theUnion because he believed the boys had a gripe coming.Whereupon Davis, Senior,abruptly left the room in a disturbed condition.About the middle of July, Davis,Junior, solicited Smith to testify in the forthcoming hearing(then scheduled forAugust 4). Smith advised him that he would prefer not to be a witness for eitherthe Company or the Union because he was reluctant to become involved, but ifcalled upon to testify he would tell the truth, which would harm the Company morethan it would help it.Davis, Junior, replied that he might have to take that chance.About the third week of July, Davis, Senior, in another conversation in his officewith Smith, said "Cleamon, I still swear that I will never operate 1 day under aunion. .There are going to be a lot of changes made.You, know,Cleamon, I do not have a man printing these labels,and I could legally fire Jim PatSmith 19 because he is nothing but a troublemaker,and I intend to get rid of all thepeolle connected with the Union."Smith replied that he had discussed with hiswife the possibility of losing his job because of the Union, and they had preparedthemselves financially and otherwise,in the event this contingency materialized.On August 1 Davis, Senior, summoned Smith to his office and advised him thatthe Company was considering making him a plant manager,and that, although theboard of directors preferred someone more skilled, he would rather have him be-cause he had come up with the Company, but that he could not have a man whowas neutral on the Union,and "I want you to be outspoken against the Union orresign."He gave Smith 2 or 3 days to think it over. Smith replied, "If I choose toremain as I am, it would be foolish to resign."Davis, Senior,then reiterated thathe had a few days to think it over. Smith,thereupon,immediately went to Davis,Junior's office and after relating what had happened in his father'soffice, he wasadvised by Davis, Junior, to forget it.On the following day Davis, Senior, attemptedto clarify to Smith what he had meant the previous day when he used the word"resign"in their conversation,claiming Smith had misunderstood him.Smithdenied misunderstanding him and Davis,Senior,again offered him a plant manager'sjob but Smith declined it asserting that the Company had in the past failed to placeenough confidence in their foremen.When Davis,Senior, began questioning himas to what he meant by his reply, Smith declined to discuss the matter any further.On August 6, Davis, Senior,in another conversation with Smith,again attempted toresurrect the same subject matter, but Smith refused to discuss it and Davis,Senior,then said,"You just get you another job ... I do not mean you are fired right, now,I mean you just better be looking for you another job." 20On August 10, Davis,Junior, handed Smith a letter dated that day stating that hewas relieved of his job as lab technician and terminated because of(1) his generalattitude toward management and other employees(which was detrimental to thewell-being of the Company and its employees), (2) refusal to obey a direct orderof management(Davis,Senior),21 (3) striking the first blow in a fight indicating hisdesire to further harm relations between and among the employees,22and (4)making serious untrue accusations against two of the Company'sofficers.23Subse-quently, on October 30, Smith was advised by an employee sent by Davis, Senior,that be could return to work the following morning, provided he waived backpay.Smith thereupon sent a letter to Davis, Senior,agreeing to return but disavowing anycontrol over his backpay,which he stated was in the hands of the Board. On Novem-ber 7, he received a letter from Davis, Junior, offering him a job as a laboratorytechnician and asking him to report to work not later than November 10 if heaccepted the job.Smith reported for work on November 9, at which time he was19 J. P. Smith was printing labels at the time.20Davis,Junior,testified that the term"resign" used by his father in his conversationwith Smith meant resigning from his job as plant manager in the event he took the joband was unable to perform the work. I find it unreasonable to accept this strainedinterpretation and conclude that Smith was told to oppose the Union or resign his lab job.21Davis,Junior,explained to Smith that this referred to his refusal to come to hisfather's office and talk to him.22On the night of August 1, Smith engaged in a fist fight with Foreman Jarrell at aV.F.W. club.The immediate events leading up to the fight were controverted,there beingtestimony to the effect that the union issue at the Company was the cause of the fight,and also that it was a purely personal matter unrelated to the union issue.Zs Intimating to the Davises,following the fight at the V.F.W. club, that one of themhad influenced Jarrell to engage in a fight with him. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven a letter listing his duties.24The letter also stated that he was a supervisordirectly responsible to Plant Manager Ferguson, and he was to refrain from engagingin any union activities.At the time he was rehired, the instant proceeding involvinghis alleged discriminatory discharge was pending and the hearing had been startedand partially completed, including Smith's testimony.Since his return to work hehas exercised the authority set forth in his letter describing his duties with respect toquality control, accepting or rejecting manufactured items, and instructing the paintmanufacturing department except for paint additives, which were under the directcontrol of the plant manager.ConclusionThe evidence amply establishes that Smith, a laboratory technician, aroused theire of Davis, Senior, when he expressed his support of the Union.Davis, Senior,clearly indicated to him that he intended to get rid of all the employees connectedwith the Union, and, in fact, gave him an ultimatum to resign or oppose the U*ion,and to begin looking for another job.When Smith persisted in his support for theUnion, he was discharged on August 10, allegedly for the reasons stated in his letterof dismissal, which in substance attested to his inability to get along with manage-ment or his fellow employees.Yet in November, despite these shortcomings, Smithwas offered and given reemployment. In view of Respondent's union animus, itsknowledge of Smith's union sympathies and support, and his refusal to repudiatethe Union, I find that the reasons ostensibly ascribed for his discharge were used asa pretext to mask the real motivating cause-his refusal to oppose the Union. I,accordingly, conclude that Respondent discriminatorily discharged Smith in viola-tion of Section 8(a) (3) and (1).2.The discharge of A. C. HolderHolder was hired in April 1962 by Bob Argo, the then plant manager.He drove atruck until May 1963 when he was transferred to the warehouse where he helpedload trucks and operated a labeling machine under the supervision of Foreman BillJarrell.On February 28 he attended a union meeting at the home of J. W. Trislerwhere he signed a union authorization card.Thereafter, inMarch and April heattended other union meetings.On March 16 he was summoned to the office ofDavis, Senior, and told that he had better forget about the Union or he could befired at anytime, and that the Union could not protect him because of his criminalrecord.Davis, Senior, also told him that he knew he had attended a union meetingon February 28 because someone had brought him the names of all who attended.On May 15 Foreman Jarrell handed Holder his pay envelope which contained twochecks and said, "Mr. Davis called me a while ago and told be to give them (thetwo checks) to you and tell you not to come back to work." 25When Holder askedwhy, Jarrell replied that he did not know.Nor did anyone else at the time adviseHolder why he was discharged.On June 9 Davis, Junior, called Holder to hisoffice and advised him that his father had discharged him under the mistaken beliefthat he had been convicted of child fondling, and that he wanted to know whetherHolder would return to work and drive a truck.Holder agreed and returned to workthe following day as a truckdriver.Respondent does not deny that Davis, Senior, was aware of Holder's previousrecord for armed robbery several years prior to his discharge.However, he ad-mittedly did not regard that record as warranting his discharge but when he ascer-tained, albeit incorrectly, that Holder had served time after having been convicted ofchild fondling, he was opposed to having anyone working for him with that record,and decided to discharge him.When he discovered that he was in error in connec-tion with the child fondling charge, he offered to rehire him.ConclusionIt clearly appears that Respondent was well aware of Holder's old criminal recordand his union activities prior to his discharge, and that he was warned by Davis,u These dutiesincluded (1) checkingpaints(quality control), (2) accepting or reject-ing all manufactured items in accordancewith company standards, (3) reprimanding anyemployee for engaging in any procedureaffecting the quality of a manufactured item andrecommendingto the plantmanager disciplinaryaction which he deemed necessary, includ-ing the dischargeof any employee who failed to correct this discrepancy after beingreprimanded,and (4) instructing and directing the paint manufacturing department.23 It was stipulatedthat Holder wasdischargedon May 15 and rehired on June 10. SOUTHLAND PAINT COMPANY, INC.33Senior, to forget about the Union because he could be fired at any time on accountof his criminal record, and the Union would be powerless to protect him.Respond-ent contends that he was fired under the mistaken belief that his criminal recordwas based on a conviction for child fondling.Yet no persuasive explanation wasadvanced as to why Holder was not informed as to the cause of his discharge untilhe was offered reinstatement,or how it came about that his old criminal record sud-denly became an issue in 1964, during the Union'sorganizational campaign.Thesequence of events strongly suggests that the alleged reason ultimately given toHolder was an afterthought.Viewing Holder's discharge in the light of Respondent'sunion hostility and its violative conduct during the Union's organizational campaign, Ifind that Respondent was motivated to discharge him because of his continued supportof the Union,in violation of Section 8(a)(3), and not because of its mistaken im-pression of his criminal record, as asserted.3.The suspension of Jim Pat SmithSmith began working for Respondent in October 1959 as a warehouseman. SinceSeptember 1960 he has been a printer(the operator of a labeling machine).OnFebruary 29 Davis, Junior, called him to his office and said,"Jim Pat, what is yourbeef, there is no use to lie to me because I know you were at the union meeting lastnight because I have the license number of all the people that attended,of theircars."At the time Davis, Junior, was holding a paper in his hand,which he statedcontained the license numbers of the cars.Later that morning Davis, Senior, cameto Smith's working station and, in discussing the Union,told him that if the plantwent union, he would close the plant down,and added,"I swear this on my Masonicoath," knowing that Smith was a Mason.He also told Smith that he could sell theprinting machine and have his labels printed downtown.On March 2 Davis, Senior,made a speech during working hours to the assembled employees,stating that ifthe Union came in he would lock the doors of the plant,that he did not see why aunion was wanted because he could cut wages if the Union was voted in,and thathe was not going to operate under a bunch of gangsters or have outsiders tell himhow to run his business.About April 17 Joyce Berry,a clerical employee in Respondent's office, approachedSmith and asked whether he would sign the letter,prepared by her, addressed tothe Union,demanding the immediate return of his union authorization card. Smithdeclined to sign the letter.Later that day Davis,Senior, called Smith to his officeand told him he could fire his brother(John R. Smith)for attending a union meet-ing on April 11, asserting that he knew he was there.At the end of July Davis, Senior,called Smith to his office and offered him asalesman's job if he would send a letter to the Board stating that he was throughwith the Union.When Smith remonstrated that he could not afford to take a sales-man's job because of the expenses connected with it, he was offered a plant manager'sjob based upon the same condition.Smith replied that he would let him know. Inthat conversation Davis, Senior,also advised him that he could stock his paints insuch quantity that he could lay off people in the slack period.On about August 7Smith advised Davis, Senior,that he declined the job offer which had been madeto him.On the morning of September 4, employee T. L. Ford call Smith at his home and,after advising him that he was calling a doctor because he was ill and would be alittle late or might not be able to get to work at all, he requested Smith to punch histime card at the plant.Upon his arrival at work that morning Smith punched Ford'stimecard and immediately advised Plant Manager Ferguson of what he had done.Ferguson told him it was "all right,"26 and Smith began his day's work.On Sep-tember 17 Smith was summoned to the office of Davis, Junior, where he foundFerguson who said, "I've got to suspend you," and then handed him a letter 27When26Ferguson testified that he had been on the job only a few days and, being unfamiliarwith company policy, he told Smith he would have to check with Davis, Junior,who wasthen out of town.When he thereafter spoke to Davis,Junior, he found out that punchinganother employee's timecard was prohibited.Based on my observation of the witnessesand the sequence of events leading up to Smith's suspension,I credit Smith's version ofthe conversation with Ferguson as related above.27 The letter dated September 16 stated that Smith was being suspended for 1 weekbeginning September 19 for an infraction of the company rules in willfully punching thetimecard of another employee on September 4. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDasked why,Ferguson said, "You know it is against the company's rules to punchanother man's timecard."Smith remonstrated that he had reported it, to whichFerguson replied that he would have had to fire him if he had not told him the truth 28About 9 a.m.that day Smith went to see Davis, Junior,and complained about hissuspension in view of the fact that he had reported the incident at the time it occurred.He, however,admitted that he was aware of a company rule prohibiting an employeefrom punching the timecard of another employee.Davis,Junior,replied that Fergu-son was the plant manager and he could not let him(Smith)get by with it.29The recordshows that one day in January,employee James Wilson went homeearly because of an eye injury incurred the previous day while at work, and hadJohn R. Smith punch his timecard at quitting time.The following Monday when Wilson returned to work he heard rumors thatJohn R. Smith was"in wrong"because of having punched his card.He thereuponwent to see Davis, Junior, and told him what had happened.Neither Smith norWilson was reprimanded or disciplined because of this incident.It alsoappears thatabout 2 years before, the timecard of employee James Ward had been punched byanother employee,but the offending party received only a mild reprimand for theincident.On November13, Davis, Senior,called Smith to his office and in the course of theconversation with him told him that the Brinkly boys had appeared to be playingalong with him against the Union,whereas in fact they were for the Union, and hewas going to fire them as well as other union adherents as soon as he got the chance;that if the Union came into the plant the employees would make less money nextyear;and that better job opportunities were opening up at the plant for men likehim if he would forget the Union.ConclusionThe evidence amply demonstrates that Respondent was aware of Smith'sunionactivities and sympathy,and unsuccessfully attempted to induce him to disavow theUnion by threats of economic reprisals and offers of economic benefits.Further-more, although claiming that an infraction of the company rule against punchinganother employee's timecard was so serious a matter as to warrant an offender'sdischarge upon discovery,Respondent attempted to explain the delay of almost 2weeks in disciplining Smith by showing that Davis, Junior, was out of town for afew days over the Labor Day weekend,and that Ferguson was unfamiliar with therule due to his recent appointment as plant manager.The delay in resolving theincident suggests that other considerations probably entered into the deliberationsconcerning the matter.The fact that Smith immediately reported the matter tothe plant manager should have absolved him of any intent to conceal any wrong-doing or to assist in perpetrating a fraud against Respondent.Under these circum-stances it is not unreasonable to infer that his union activities were considered inhis suspension.Viewed in the context of Respondent's violative conduct of Section8(a)(1) in which the suspension occurred,and the disparate treatment accordedSmith as compared with other employees in similar incidents,I find that the moti-vating cause for Smith's suspension was his union activity,and not the card-punchingincident.Moreover,even assuming that punching another employee's card was avalid ground for suspending an offending employee,it is nevertheless a violation ofthe Act if the suspension was, in fact,motivated by the employees'union activity.SeeN.L.R.B. v. Linda Jo Shoe Company,307 F. 2d 355, 357 (C.A. 5).I,accord-ingly,conclude that Smith was discriminatorily suspended in violation of Section8(a)(3) and (1).4.The discharge of Kenneth J. ThurmanThurman began working for Respondent in August 1963 in the thinner departmentunder the supervision of Leon Brinkly at $1.55 an hour.Beginning the first weekinMarch 1964, he was transferred to the shipping department under the directionof John R. Smith until November 30, when Elbert Rosson became his supervisor.On December 18, 1964, he was discharged,atwhich time he was earning$1.80 anhour after having received several pay raises since he was hired.2sDavis, Junior, testified that when the incident was brought to his attention, heordered the discharge of Smith, unaware of the fact that Smith had reported the incidentto Ferguson at the time it occurred.When he later learned about this he thought thedischarge was too severe a penalty and ordered his suspension for 1 week.2e T.L. Ford was paid for the day despite his failure to work, because the weeklypaychecks had been prepared early that morning, but an appropriate adjustment for theday's pay was made in a subsequent paycheck. SOUTHLAND PAINT COMPANY, INC.35On February 28, Thurman attended the initial union meeting and signed a unionauthorization card after having advised Weed that he intended to go to the meeting.Later that night, according to Thurman, Weed telephoned him at his home andasked how the meeting went and whether the men would go for it.Weed thenrequested him to attend all the union meetings and to report back to him or Davis,Junior, and in that way would help them "get the thing [the Union] stopped." 30About March 1, 1964, Davis, Senior, called Thurman to his office and asked whetherhe had been going to any union meetings.After Thurman replied that he had beento one or two meetings Davis, Senior, commented, "If you will vote against this[theUnion] when this thing is over with, I will give you $1.95 an hour . . . I amgoing to fire every God-damned one of those union s o b's that are on a union cardwhen this is over with .... I do not think John Smith wants the union; it is justJim Pat bothering him with it and when it is over with, I amgoingto get rid of Johnand Jim Pat both."On or about April 16, Davis, Senior, visited Thurman at hiswork station and told him that a man from the Board was coming the following daywith a petition for everyone to sign who wanted his union card back, and that ifenough peoplesignitwill put a stop to the Union.He also told him that LeonBrinkly was going to pick him up that night with Ronnie Harmon and RonnieMurray and take them out to dinner, and asked Thurman whether he would go.Thurman replied he would think about it and left.That night Leon Brinkly pickedhim up with Harmon and Murray, and proceeded to drive to Oklahoma. On theway there, Brinkly told them that a man was coming the next day from the Boardwith a petition and for everybody to sign, and that Davis, Senior, needed only aboutsix names to put a stop to the Union. On or about April 18, Davis, Senior, calledThurman to his office and asked why he had not signed the petition yesterday, andwhy he had again refused to sign even after he had Joyce 31 bring it out to him.He also told him that the Union was going to get him and a bunch of others runoff if they did not quit messing with it.On August 13, 1964, Davis, Senior, summoned Thurman to his office, where headvised him that some of the employees had reported that he (Thurman) had beentelling them what to write in their statements (for the Board).When Thurmandenied it, Davis, Senior, said, "When this is over with I am going to fire you and allof the others that have signed union cards. I will make it so God damn rough onall of you union son of a bitches that you will never get another job in this town.I will see to that."He stated further, "If I ever find out who started this, and I willat the hearing . . . I will get the ringleaders . . . . I had big plans for you; youare going to be a big man in this Company someday if you will leave that unionalone .... I want you to get on one side or the other and stay." Thurman repliedthat he was going to stay with the Union and was told to go back to work. OnNovember 9, Davis, Senior, met Thurman on the parking lot at the plant and toldhim that he wanted him to testify at the hearing herein that misrepresentations weremade to him when he signed the union card; that he signed only for a vote, andthat he should spread the word through the plant to the other employees that mis-representations were also made to them. Thurman refused.On December 16, Rosson, who had succeeded John R. Smith as supervisor of theshipping crew, reported to Plant Manager Ferguson, in the presence of Davis, Junior,and Thurman, that he had just been called a "smart son-of-a-bitch" by Thurman,and that he did not want him working for him any more. Ferguson recommendedthat Thurman should be fired immediately.Davis, Junior, approved but stated thatinasmuch as he was going to visit the Board Regional Office on Friday, he wouldinquire as to whether he could fire Thurman, and that if Ferguson did not hear fromhim by 4:30 that afternoon to go ahead and fire him 32When Ferguson failed tohear from Davis, Junior, on Friday afternoon, he called Thurman to his office andhanded him a letter and said, "Read this."The letter, dated December 18, statedin substance that the recent loss of the Company's Government thinner contract3oWeed and Davis, Junior,testified that Thurman telephoned them on several occasionsand reported what had happened at union meetings, but they denied ever requesting himto do so. In view of their failure to discourage such reports, I find that they were madepursuant to their mutually agreeable arrangements.31 Joyce Berry, Respondent's bookkeeper.M Davis, Junior, testified that on Friday he asked Elmer Davis, the Board's RegionalAttorney, what he would do to an employee who called his foreman "a smart s.o.b." andwas told he would fire him on the spot.However, it does not appear whether any orhow much of the surrounding circumstances were allegedly related to the RegionalAttorney concerning Thurman.217-919-66-vol. 156-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDrequired a reduction in plant personnel and made it necessary to remove the personnelleast essential to the operation of the plant as a whole,that Thurman's job perform-ance had been less than satisfactory,and he had made the following mistakes insouthbound shipments of merchandise:on or about December 1, he substituted quartsof Mission for gallons of Mushroom on Nacoma Lumber Company's order; on orabout the same day he mistakenly loaded single gallons of paint for 5 gallons onDavy Crockett's order; on December 15, he was requested to load 7-inch R & C rollersand instead had gotten 7-inch R & T rollers; and on December 15, when his foremanstopped him from loading Old South paint for Gibson paint, he had called him a"smart son-of-a-bitch"; and that he had also been verbally reprimanded on Novem-ber 4 for infraction of company rules.33After reading the letter, Thurman toldFerguson, "Tom, I am not guilty of all of this." 34Thurman testified that he called Rosson about 5:30 the evening he was fired andadmitted hewas wrongin calling him a foul name,and that Rosson replied,". . .IfI knew they were going to fire you I wouldn't have said anything about it; besidesthat is not the reason they fired you . . . you helped start this Union; you got mixedup onboth sides of it; and you knew this was coming sooner or later. So, don'tblame me for getting you fired; blame it on the Union." 35ConclusionOrdinarily,the use of intemperate language,such as that involved herein, by arank-and-file employee to his supervisor while being reprimanded for his mistakes inthe performance of his work would be regarded as sufficiently disruptive of har-monious labor relations between employer and employee,or among the employees,to justify a discharge of the offending employee in the absence of other considerationsestablishing a different motive for the discharge 36Where, however,the backgroundof acts, the utterances of the parties involved and the circumstances in questionindicate that considerations other than the intemperate language were significantfactors in causing the discharge,itbecomes necessary to examine the entire picturebefore resolving the motivating cause for the discharge.The record shows that Respondent was well aware of Thurman's union activities,and was using him as an informer of union activities,that it had engaged in and wasengaging in antiunion activities in violation of the Act,and that it had threatenedThurman with economic reprisals for supporting the Union,and had also offered33With respect to the charges Thurman testified that three men worked on theNacoma Lumber Company order and he was unaware of the fact that Mission paint wassubstituted for Mushroom paint until he read about it in the dismissal letter;that on theDavy Crockett order,the customer agreed to take his order in single gallons instead of5 gallons when advised that they were out of 5-gallon cans,and arrangements for thechange were made with the girl In Respondent's office;that the R&C roller order wasgiven to Ronnie Harmon and he asked Thurman to fill it in order to avoid having tothrow away the cigarette he was smoking at the time,and he,Thurman,misunderstoodthe order and got the wrong paint but Harmon caught the error in time before the rollerswere put on the truck and the order was then correctly filled;that on the Gibson paintorder,he placed the wrong paint on the truck,then corrected himself, and that ElbertRosson,who overhead him telling John R. Smith about it, accused him of fouling up anorder for the second or third time,to which Thurman replied by calling him a "smartson-of-a-bitch"; and that he was reprimanded on November 4 because he was wronglyaccused of giving a customer a can of paint without an order,when, in fact, he gave thepaint to Davis,Junior,In the presence of the customer,in order to check on whether thecustomer was receiving the correct paint,and that he never gave the paint to the cus-tomer.John It. Smith testified that the epithet used by Thurman was commonly usedby the employees in the course of their work,and that after he was succeeded by Rosson,he called Rosson that name on three or four occasions and was neither reprimanded nordisciplined for it.34Ferguson then told him that he was relieved of his duties.35Rosson testified that in this conversation he told Thurman there were a lot of reasonswhy he was fired, but he did not elaborate.His testimony was vague and his mannerwas not convincing in denying that he told Thurman his name-calling was not the reasonwhy he was fired. Furthermore,he was unable to recall, as testified to by John R. Smith,that about 10 minutes after Thurman was fired, he told Smith that Thurman was firedbecause of the Union;having gotten mixed up on both sides, and not because of havingcalled him a vile name.In view of this testimony and the events leading up to hisdischarge,Thurman's testimony Is credited.3e Cf.N.L.R.B.v. Blue Bell, Inc.,219 F. 2d 796 (C.A. 5);N.L.R.B. v. Soft Water Laun-dry, Inc.,346 F. 2d 930(C.A. 5) SOUTHLAND PAINT COMPANY, INC.37him economic benefits to oppose it.When his loyalty to Respondent appeared endedand his support of the Union became evident, he was fired allegedly because of thename-calling incident.Rosson's credited conversations with John R. Smith andThurman, shortly after the latter's discharge, and the sequence of events prior tothe discharge, establish that it was Thurman's union activities which motivatedRespondent to discharge him.Moreover, even assuming the concurrent existence ofan otherwise valid reason for Thurman's discharge-insubordination stemming fromthe name-calling incident-it would "not preclude a factual determination that hisdischarge was discriminatory if it appears from a preponderance of evidence, andthe reasonable inference drawn therefrom, that the discharge was in fact motivatedby the Employer's opposition to the employee's union activities."N.L.R.B. v. G & JCompany, Inc.,346 F. 2d 960 (C.A. 3). Furthermore, if Thurman was dischargedfor the name-calling incident, as apparently asserted at the hearing and argued inthe Respondent's brief, it does not appear why Respondent also cited the other groundsin its letter of dismissal, such as the loss of a Government contract and his unsatis-factory work performance.I conclude that Thurman was discriminatorily discharged because of his unionactivities in violation of Section 8(a) (3) and (1).5.The demotion of John R. SmithAs appears hereinabove, Smith was found to be a supervisor within the meaningof the Act during 1964 until November 30, when he was demoted from foreman toa rank,and-file member of the shipping crew. Prior to that time the Davises hadmade known to him their objections to his union activities, albeit because of hissupervisory status.On October 8 Smith testified at the hearing held herein adverselyto Respondent's interests as a witness for the General Counsel.On November 18,Davis, Senior, advised him that he received statements (affidavits) signed by him andJim Pat Smith attesting to his presence in the plant at a time when Respondent wasseeking a further continuance of the hearing herein because of his ill health.Theseaffidavits had been obtained by General Counsel and were used to oppose Respond-ent'smotion for a further continuance.Davis, Senior, warned Smith that there wasgoing to be trouble if "four guys" in the plant "did not stop signing statements againsthim," and said, "You can call it on account of the Union or whatever you want to callit."Twelve days later he was demoted without warning, purportedly on the groundthat he had failed to properly perform his duties.There is no persuasive evidence tothe effect that he had previously been reprimanded or criticized because of any inade-quacies in the performance of his work. I find that the motivating cause for hisdemotion stemmed primarily from the fact that he had given an affidavit which wasused to oppose Respondent's motion for a further continuance of the hearing, and,in part, also because of his known union activities and sympathy.ConclusionsGeneral Counsel contends that Smith's demotion violated Section 8(a)(1) and(4).However, it is well settled that the discharge of a supervisor is not a violationof Section 8(a)(3).Leonard Niederrite Company, Inc.,130 NLRB 113, 114-115.A fortiori,the demotion of a supervisor would not be violative of Section 8(a)(3).A more subtle question arises with respect to finding Respondent's conduct violativeof Section 8(a) (1) and/or (4). InBetter Monkey Grip Company,115 NLRB 1170,enfd. 243 F. 2d 836 (C.A. 5), cert. denied 353 U.S. 864, the Board held the dischargeof a supervisor because he gave testimony 37 at a Board hearing adverse to theemployer's interests violated Section 8(a)(1) inasmuch as the net effect of the dis-charge was to cause nonsupervisory employees to reasonably fear similar actionagainst themselves if they testified against the employer in a Board proceeding toenforce their guaranteed rights where the cause of the discharge directly or impliedlywas brought to their attention.The Board also held that rank-and-file employeesare entitled to vindicate their rights through the testimony of supervisors who haveknowledge of the facts without the supervisors risking discharging or other penaltyfor giving testimony under the Act adverse to their employer.For these reasonsthe Board found the supervisor's discharge violated Section 8(a)(1), and in viewof his determination found it unnecessary to determine whether the discharge alsoviolated Section8(a) (4).38371 find that Smith's affidavit can be equated with the giving of testimony at a hearing.Cf. Precision Fittings, Inc.,141 NLRB 1034, 1035.38 Cf.Modern Linen & Laundry Service, Inc.(on remand), 116 NLRB 1974 ;EugenPedersen (Modern Linen & Laundry Service) v. N.L.R.B.,234 F. 2d 417 (CA. 2). 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDInOil City Brass Works,147 NLRB 627, the Board sustained the Trial Examiner'sfinding based upon the Board's decisions inBetterMonkey Grip Company, supra,andDal-Tex Optical Co., Inc.,131 NLRB 715, enfd. 310 F. 2d 58 (C.A. 5), thatthe discharge of a supervisor for testifying violated Section 8(a)(1) when theemployees have knowledge of the fact the supervisor gave testimony and was dis-charged therefor, and when circumstances exist from which employees would rea-sonably believe a similar fate would befall them if they gave testimony.The Board,however, also reaffirmed its finding in theBetterMonkey Gripdecision that it wasalso a violation of Section 8(a)(1) to discharge a supervisor for giving testimonyadverse to the Respondent's interests in a Board proceeding because "rank-and-fileemployees are entitled to vindicate.[their statutory right to seek vindicationin a Board proceeding].through the testimony of supervisors who have knowl-edge of the facts without the supervisors risking discharge or other penalty for givingtestimony under the Act ......While there may be some doubt herein as to whether circumstances exist fromwhich employees would reasonably believe a similar fate would befall them if theygave affidavits to the General Counsel adverse to Respondent's interests, it is, never-theless, clear that Respondent's conduct had the tendency to interfere with the Board'sability to obtain relevant information and supporting affidavits from supervisors, andthereby obstructed the Board in securing vindication of employee rights protected bythe Act.39Accordingly, Respondent's conduct violated Section 8(a)(1) of the Act.In view of this determination, it becomes unnecessary to determine whether theSmiths' demotion also violated Section 8(a) (4) inasmuch as the remedy would bethe same.E. The alleged interference, restraint, and coercion of employees1.The conduct of Davis, SeniorAs related hereinabove, Davis, Senior, engaged in conduct including the following:(a)Delivering a speech to the assembled employees on March 2 on company timein which he threatened to close the plant if the Union came in; (b) coercively inter-rogating employees concerning their union interests; (c) creating an impression ofsurveillance of their union activities; (d) warning Holder to forget about the Unionor he could be fired at any time because of his criminal record; (e) advising Jim PatSmith that he would close the plant if it became unionized; he could sell the printingmachine (operated by Smith) and subcontract the labeling work; Smith could havea job as a saleman or plant manager if he would advise the Board that he was throughwith the Union; he could stock paints in such quantity as to be able to lay offemployees during slack periods; the employees would make less money the followingyear if the Union came in; he knew his brother John had attended a union meetingon or about April 11 and could be fired for it; and better jobs were opening up formen like him if he would forget the Union; (f) offering Thurman a wage increaseif he would vote against the Union, and to advance him in the Company if he wouldleave the Union alone; threatening to fire him and every other employee who signeda union card, and preventing them from obtaining jobs elsewhere; urging him to signthe petition to revoke his union authorization card; and requesting him to testifyfalsely at the hearing that at the time he signed the union card it was misrepresentedto him that the card was for an election only, and to spread the word to otheremployees that a similar misrepresentation had been made to them; and (g) advisingCleamon E. Smith that he would never operate under a union; that he intended toget rid of all union adherents, and that Smith should be outspoken against the Unionor resign; and offering Smith a job as plant manager if he would oppose the Union.In addition to Davis, Senior's aforedescribed conduct, the record also shows thefollowing:About March 2, he advised employee Ronnie Murray that he was goingto fire the union ringleaders and would guarantee him an hourly wage of $2.25within 3 years if he stuck with him.On August 12, he told employee Ronnie Harmonthat he would lay off 20 men if the Union came in; and that would close down theaerosol and thinner departments and move the texture department to Alabama orsB Cf.Certain-Teed Products Corporation,147 NLRB 1517, where the Board found theemployer in violation of Section 8(a)(1) because its conduct had a tendency to obstructand impede the 'Board in its investigative and trial procedures, and to deprive employeesof vindication by the Board of their statutory rights. SOUTHLAND PAINT COMPANY, INC.39Tennessee, and Harmon could go to either place or remain in Gainesville if he wouldshare his opinion about the Union.On March 13 and 16, he summoned employeeEd Porter to his office and told him that if the plant went union he would close downthe department showing a loss; that Porter had a bright future with the Companyand he would guarantee him a good job if he would not vote for the Union; andthat he (Davis, Senior) would not sign a union contract.2.By the conduct of Davis, JuniorAs related hereinabove it appears that Davis, Junior, advised Jim Pat Smith andother employees that he knew of their attendance at union meetings; and that heand Weed were kept informed by Thurman of what transpired at union meetings.In addition, the record shows that on February 29 Davis, Junior, telephonedemployee Ed Porter and, after advising him that he knew of his attendance at a unionmeeting the night before, asked what could be done to stop the Union. Portersuggested that a grievance committee be organized to present their problems, towhich Davis, Junior, assented.Following the speech of Davis, Senior, to theemployees on March 2, Davis, Junior, announced to the employees that a grievancecommittee would be organized as previously suggested to him by Porter.A com-mittee was thereupon elected consisting of a representative from each department,which consisted of Porter and other employees.The committee met in the office ofDavis, Junior, that afternoon and recommended a pay increase for T. L. Ford, atransfer for James Wilson to the paint department, and a plantwide pay increase.Davis, Junior, declined to discuss the pay increase because of a telegram he hadreceived from the Board.However, on March 11 a notice was posted on the Com-pany's bulletin board announcing a 5-cent-an-hour increase for all hourly paidemployees and a $2.50 weekly increase for employees receiving a weekly salary.ConclusionsIn view of Respondent's conduct as related hereinabove, and on the entire record,I find that Respondent interfered with, coerced, and restrained its employees inthe exercise of their guaranteed rights in violation of Section 8(a)(1) by engagingin the following conduct: creating an impression of, and engaging in, surveillance ofunion activities; coercively interrogating employees as to their union activities;threatening employees with economic reprisals if they continued to support theUnion or if the Union came in; promising economic 'benefits if they repudiated theUnion; threatening to close the plant or departments therein or to move departmentsto other localities if the Union came in; threatening never to sign a union contract;granting a general wage increase during a union organizing campaign for the pur-pose of influencing their union sympathies; soliciting employees to withdraw theirdesignation of or membership in the Union and/or assisting them in doing so; demot-ing a supervisor because he gave an affidavit which was used in the within proceeding;and requesting and soliciting employees to give false testimony favorable to Respond-ent at the hearing herein.N.L.R.B. v. Exchange Parts Company,375 U.S. 405, 409;L. E. Farrell Company, Inc.,153NLRB 40;Winn-Dixie Stores, Inc., et al.,143NLRB 848;Louisiana Manufacturing Company,152 NLRB 1301. I find it unneces-sary to determine whether other conduct of Respondent also constituted violations ofSection 8(a) (1) inasmuch as findings of further violations, even if made, would notaffect the Order which is hereinafter recommended.F. The refusal to recognize and bargain1.The unit requested for bargaining purposes and its compositionAs indicatedsupra,Respondent had 61 employees on its payroll on March 24,consisting of 6 office employees, 2 laboratory technicians, 12 truckdrivers, and 41employees in the production and maintenance departments.The Union requestedthat Respondent recognize and bargain with it for all production and maintenanceemployees, including shipping and receiving employees at Respondent's Gainesville,Texas, plant, exclusive of all office clerical, technical and professional employees,over-the-road truckdrivers, guards, and supervisors as defined in the Act.GeneralCounsel claims that this unit is an appropriate one for collective-bargaining purposesand should consist of 34 employees working in the production and maintenance 40DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartments whose status as rank-and-file employees was not questioned,40 and shouldalso include Floyd Bishop, Leon Brinkly, J. R. Hiser, and John R. Smith as rank-and-file employees,for a total of 38 employees.Respondent contends that the 12over-the-road truckdrivers should be included in the unit, and that Floyd Bishop,Leon Brinkly, J. R. Hiser, and John R. Smith should be excluded from the unitbecause they are supervisors. It having been establishedsupra,that these fouremployees were supervisors, I find that they are excluded from the requested unit.The Over-The-Road TruckdriversRespondent stipulated that it never had a collective-bargaining agreement withthe Union, that no union other than the subject Union has sought to represent any ofits employees since March 24, and that no union has sought to represent its truck-drivers separately from its other employees. In support of its contention that thetruckdrivers should be included in the requested unit, Respondent claimed that thereis a strong community of interest between the drivers and the rest of the plant.Thetruckdrivers operate bobtail trucks, single-axle trailer-trucks and tandem truck-and-trailer type trucks, and their wages depend upon the type of truck driven and varyfrom $82.50 to $102.50 a week, whereas the production and maintenance employeesare paid on an hourly basis.Holder testified without contradiction that he workedas a driver during the period from April 1962 to May 1963, and knew of no instancewhere a truckdriver was transferred to work in the plant or of an inside plant workerbeing assigned to drive a truck 41Deliveries are made by the truckdrivers locallyand to distant points in Mississippi, Louisiana, Alabama, Florida, and Georgia.The drivers are required to take medical examinations, to carry a doctor's certificateat all times, and to have a special driver's license to drive a truck.They are subjectto interstate commerce regulations not applicable to other employees of Respondent,and are required to keep certain records, including a logbook indicating the numberof hours worked per day, which according to the Interstate Commerce Commissionregulations are limited to 10 hours on and 8 hours off. In the performance of theirduties they may be away from the plant up to 16 days at a time and generally areout of town more frequently than in town, the usual trip taking from 1 to 2 weeks.After returning from a trip the drivers remain at home until called to make anotherdelivery.They are given credit cards to buy fuel and are required to keep recordsindicating their purchases of fuel, and are also furnished with expense money.I find that there is no community of interest between the truckdrivers and theproduction and maintenance employees which would require their inclusion in thebargaining unit requested by the Union.Their hours of employment, the natureof their work and, for the most part, the areas in which they work are different.Norhas it been established that there is any interchange between the two groups exceptfor two isolated instances.The drivers alone are subject to special regulations ofthe Interstate Commerce Commission.Furthermore, there is no history of anyrepresentation or bargaining on behalf of the drivers and no labor organization hassought to represent them.Under all these circumstances, I find that the truckdriversshould be excluded from the requested bargaining unit. SeeE. H. Koester BakeryCo., Inc.,136 NLRB 1006, 1008-1013.4OThey are Brinkly, Thomas (texture department-paintmaker) ; Brinkly, Truman B.(extra band) ;Brown, George(truck and plant maintenance) ;Flietman,Henry W. (paintpacker) ; Floyd, Ruby (aerosol packer) ; Ford, T. L. (paint labeling) ; Gallagher, Jay(general utility, cleanup, and paintmaking) ; Gallagher, Thelma (aerosol packing) ; Grew-ing, Edward(shipping helper) ;Harmon, James(paint packing-texture) ; Hellums, J. C.(paint packing);Hensley,Don(shipping helper) ;Hess, Julius(paintmaker) ;Hol-der,A. C.(shipping helper) ;Johnson, Richard (general plant maintenance) ;Jones,BillM. (paintmaker) ; LeFevre, Jerry (paintpacker) ; LeFevre, Wally (paintpacker)Leverett,Emma (aerosol) ;Kidd, Thomas (paintmaker-aerosol department) ;Mullins,Weldon W.(unloading department) ;Murray, Jewell(aerosol department) ;Murray, Ron-nie (thinner department) ;Noggler, Ted (shipping helper) ;Perry, Johnny (unloadingdepartment) ; Porter, E. D. (tinting department) ; Rosson, Elbert (shipping department)Simmons, Billy(packer-paint) ;Smith,Albert(truck and plant maintenance) ;Smith,Jim Pat (printing) ; Thurman, Kenneth (shipping helper) ; Ward, Letha (aerosol)Whitfield, L. L. (thinner department) ; and Wilson, James E. (paintmaker).41However, between May 1963 and May 1964, Holder admittedly drove an over-the-roadtruck on two occasions,the first in February or March 1964,when Jarrell called uponhim to drive Bill Argo's truck because he was ill and in bed,and the second in the springof 1964, when Jarrell had him tow a broken-down truck. SOUTHLAND PAINT COMPANY, INC.41I accordingly find that the 34 employees named hereinabove constitute an appro-priate unit for collective-bargaining purposes.2.The card majorityIn view of the finding made hereinabove that the unit appropriate for purposes ofcollectivebargainingconsisted of 34 employees, it must be established that the Unionobtainedat least 18valid union authorization cards to attain a majoritystatus.General Counselcontendsthat 24 employees executed valid cards including Hiser,John R. Smith, and Leon Brinkly.42 Inasmuch as these three individuals were foundto be supervisors and excluded from the unit, their cards may not be counted in deter-mining whether the Union represented a majority of the employees. It is significantto note that all the cards on their face contained a designation of, and authorization to,the Union to bargain on behalf of the signers as their exclusive collective-bargainingagent in all matters relating to wages, rates of pay, and conditions of work with Re-spondent.Respondent attacked the validity of the cards on the grounds that altera-tions and insertions were made after cards were signed, that cards were obtained uponrepresentations that they were to be used solely for the purpose of obtaining an elec-tion, and that supervisors actively participated in obtaining cards.Respondent in itsbrief specifically attacks the cards signed by the following employees:John Perry:J.W. Trisler 43 testified that at a union meeting at his home on Febru-ary 28, attended by Perry and other employees, he discussed the subjects to be encom-passed in a union contract and then asked the employees present to sign cardswhich he handed out if they wished to have the Union represent them in collectivebargaining with the Company. Perry then signed a card (General Counsel's ExhibitNo. 6(D)) and Trisler filled in the name of the Employer, the date, and also witnessedthe card.Perry testified that he attended the union meeting, that there was discus-sionabout employees needing more money, that he signed the card at the requestof Ronnie Harmon, who told him that signing the card would bring it to a vote, thathe read the card before he signed it, and that he gave a signed statement to the Boardin which he stated that he signed the card to have the Union represent him for bar-gainingpurposes.Respondent contends that Perry's card should be invalidatedbecause he signed the card only for the purpose of having an election and not to havethe Union designated as his bargaining agent, and also because Trisler filled in thename of the Employer on the card. I find that Perry was not misled, by what hewas told, into believing that this card was signed for the limited or sole purpose ofobtaining an election, and that it was indicated to him that by signing a card he wasauthorizingthe Union to represent him for bargaining purposes.Furthermore Tris-ler's insertionof Respondent's name on the card did not under the circumstancesinvalidate Perry's card for the purpose of defeating the Union's majority status.Henry Spen & Company, Inc.,150 NLRB 138. Accordingly, I conclude that Perry'scard is a valid authorization to the Union to represent him and may be counted indeterminingthe Union's majority status.Julius Hess:Hess testified that he had been advised by a friend who worked atNational Supply Company that signing the card was just to bring it to a vote.Healso stated that Ronnie Harmon gave him the cardto sign,that he did not rememberwhether Harmon spoke to him about the card, and that he read the card before sign-ing it.Harmon testified that on March 18, he handed a card to Hess in the paintroomat Respondent's plant,that Hess started to sign the card and then said "Wait a minute,letme read it." After looking at it for a few seconds he signed it and handed it backto Harmon. RespondentcontendsthatHess also signedthe card only for the purposeof havingan election.There is no evidence to establish that the card solicitor madeany representations to Hess concerning the purpose for signing the card, and it alsoappears that Hess read the card before signing it on March 18. The advice impartedto him by a friend who had no connection with the solicitation of the card is irrele-vant.In these circumstances the card is valid for the purpose of determining theUnion's majority status.Furthermore, an employee's thoughts (or afterthoughts)as to why hesignedthe card cannot negative the overt action of having signed a carddesignating a union as bargaining agent.Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d723, 743 (C.A.D.C.).42 The other employees are James E. Wilson, James It. Harmon, Arthur C. Holder, Jr.,John Ralph Perry, Wayne Mullens, Jim Pat Smith, Edward Porter, Ronnie (David R.)Murray, Edward Grewing, Kenneth J. Thurman, Lloyd Linn Whitfield, Ted Noggler,Billy E. Simmons, Julius Hess, Jewell Murray, Henry W. Flietman, Bill Jones, ThomasBrinkly, Emma Leverett, Ruby Floyd, and Letha Ward.43President of the United Steelworkers of America, Local 5302, who assisted in orga-nizing Respondent's employees on behalf of the Union. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDWayne Mullins:Mullins testified that he signed a card on February 28, at Trisler'shome after being told by him that the purpose was to have the Union bargain forhim and bring it to a vote. It definitely appears that Mullins was not told that sign-ing a card was for the sole purpose of bringing it to a vote. Even regarding whatwas said to Mullins in a light most favorable to Respondent's contention, that hiscard was obtained solely for an election, I find that he was told that signing a cardserved a dual purpose-union representation as well as a Board election. I, accord-ingly, conclude that his card is valid for the purpose of determining the Union'smajority status.SeeCumberland Shoe Corporation,144 NLRB 1268; cf.Engle-wood Lumber Company,130 NLRB 394.Bill Jones:Jones testified on direct examination that Jim Pat Smith brought thecard to his home and he signed it after Smith told him that the card was to bring itto a vote.On cross-examination he admitted that he read the card and filled in thetop three lines before signing it, that he asked Smith what the card was all aboutand was told that the Union would be his bargaining agent, and that the card didnot mean anything.When specifically asked "did he (Smith) ever say that he wasnot going to use the card for the purpose of bargaining?" Jones replied, "I rememberhim saying he would." Jim Pat Smith testified that he visited Jones' home onMarch 11, that he told him the card was a union authorization card for representationby the Union, that they were planning to petition for an election right away and itwould be in a short while, and that he did not tell him to sign the card for thepurpose of having an election.Viewing the evidence in its totality, I find that itreflects that Jones was told, in effect, that signing the card was for the purpose ofhaving the Union bargain for him as well as to prepare for an election, and notsolely for an election as asserted by Respondent. I, accordingly, find that his cardisvalid for the purpose of determining the Union's majority status.CumberlandShoe Corporation, supra.Ted Noggler:Noggler testified that sometime in February John R. Smith handedhim a card in Respondent's warehouse while they were alone and told him it was tobring it to a vote.He also stated that Smith might have told him that the cardauthorized the Union to represent him but at the same time he also said it did notmean anything but to bring it to a vote.On cross-examination he admitted that heglanced at the card before filling out the top three lines and signing it, that Smithfilled the date in, and that although he was not sure whether it was John Smith orJim Pat Smith who talked to him about the card, he believed it was John. Jim PatSmith testified that on or about February 28, in the presence of his brother John,he asked Noggler what he thought about having a union and told him he had someauthorization cards, that Noggler asked for one, stating that he wanted to sign it, andthat he then signed the card after filling in his name, his address, and the name ofthe Employer. In view of Noggler's uncertainty as to whether he was told that thecard authorized the Union to represent him or whether John or Jim Pat Smith solicitedhis card, I credit Jim Pat Smith's forthright testimony that he solicited Noggler'scard, and I find that no representation was made to Noggler to the effect that signingthe card was solely for the purpose of obtaining an election.Although the cardwas solicited and signed in the presence of John R. Smith, a supervisor, that circum-stance does not invalidate the card for the purpose of determining the Union's majoritystatus because he did not actively participate in its solicitation.The Hamilton PlasticMolding Company,135 NLRB 371, 373; cf.Insular Chemical Corporation andRubber Corporation of America (Insular Division),128 NLRB 93, 98. In thesecircumstances I find that Noggler signed a valid card which can be counted towardestablishing the Union's majority status.Ruby Floyd and Emma Leverett:Ruby Floyd and her daughter, Emma Leverett,signed authorization cards at the latter's home in February when Jim Pat Smith,John R. Smith, and A. C. Holder called at Leverett's home for that purpose.RubyFloyd testified that Jim Pat Smith asked them to sign the cards for the purpose of hav-ing an election, that she did not remember the rest of the conversation which tookplace, that John R. Smith did not say anything, and that she signed the card withoutreading it.Emma Leverett testified that they were told 50 percent of the employeeshad to sign cards to obtain an election, and that the Union would be their bargain-ing agent if they signed the cards. Jim Pat Smith testified that on the night in ques-tion he asked Emma Leverett and Ruby Floyd what they thought about having aunion, that in reply they asked whether a union could help them and he said itcould, that he also told them the cards which he was asking them to sign were unionauthorization cards, and that they then signed up.He testified further that afterthe cards were signed they discussed having an election in the future and petitioning SOUTHLAND PAINT COMPANY, INC.43the Board for one. Based on the demeanor of the parties and the manner in whichthey testified, I credit the testimony indicating that Jim Pat Smith advised Ruby Floydand Emma Leverett that the Union would be their bargaining agent if they signedcards.Respondent contends that these employees signed cards for the purpose ofhaving an election.The Board has stated, "If cards are to be voided on the groundthat the employees were misled into believing the cards would be used for a differentor more limited purpose, this must be done on the basis of what the employees weretold, not on the basis of their subjective state of mind when they signed the cards."Peterson Brothers, Inc.,144 NLRB 679, 682.Moreover, it is well settled that an"employee's thoughts (or afterthoughts) as to why he signed a union card-cannotnegative the overt action of having signed a card designating a union as bargainingagent."Joy Silk Mills, Inc. v. N.L.R.B., supra.I find that the cards of Floyd andLeverett authorized the Union to represent them and may be counted in determiningthe Union's majority status.Thomas Brinkly:Thomas Brinkly testified that Jim Pat Smith and Trisler came tosee him at his home, that they talked about what had been done by unions foremployees of some companies, that he was unable to recall the names of the com-panies or what the unions had done, that Trisler asked him to sign a card in orderto have an election, that he did not read the card before signing it, and that henever attended any union meetings.Trisler testified that on March 13, he and Jim PatSmith visited the home of Thomas Brinkly where they met his brother Leon, thatafter advising Thomas and Leon that they came to have Thomas sign a union card,Leon stated that he had been trying to get his brother to sign one and was glad thatthey had come for that purpose, that they then discussed the advantages of havinga union represent Respondent's employees and also compared their wage rates andother conditions of employment with those of other paint companies, that Leonspoke favorably of unions and related his past experiences with them, and that afterLeon left, Thomas went out to his car, accompanied by Trisler and Smith, where hesigned a union card after Trisler told him to read it carefully. I find that LeonBrinkly, a supervisor, actively participated in soliciting his brother, Thomas, to signan authorization card. In conformance with the Board's decision inInsular ChemicalCorp., supra,I conclude that Thomas Brinkly's card is invalidated for the purposeof determining the Union's majority status because he was actively solicited by asupervisor.Respondent also attacks the validity of the cards signed by James Wilson andJim Pat Smith on the ground that J. W. Trisler inserted the name of Southland PaintCompany on their cards; the card signed by Kenneth J. Thurman because J. W.Trisler erased the name of "R. A. Davis" which appeared on the card as employer,and inserted in lieu thereof the name "Southland Paint Co."; the cards signed by L. L.Whitfield and Jewell Murray because J. W. Trisler inserted the dates on those cards;and the cards of other unidentified employees because J. W. Trisler signed his nameas a witness to their signatures although he, in fact, did not witness the signing ofsuch cards.The preponderance of the evidence amply supports findings that theabove-named employees signed their cards for the purpose of having the Unionrepresent and bargain for them with Respondent prior to March 24 when the Unionrequested recognition as the exclusive bargaining agent of Respondent's employees.The fact that insertions or changes were made on the cards as claimed by Respondentdoes not under the circumstances invalidate them for the purpose of determining theUnion's majority status. SeeHenry Spen & Company, Inc., supra.The other employees who signed cards, which General Counsel contends shouldbe counted in determining the Union's majority status and whose validity was notspecifically attacked in Respondent's brief are James R. Harmon, A. C. Holder,Edward Grewing, Henry W. Flietman, Billy E. Simmons, Ronnie Murray (DavidRonnie Murray), Edward Porter, and Letha Ward.Harmon, Holder, and Grewing signed their cards at the Union's first meeting onFebruary 28, following a discussion of subjects which would be encompassed in aunion contract, and after being invited by Trisler to sign cards if they wished theUnion to represent them in bargaining negotiations with Respondent.Flietmansigned a card on February 28 in Respondent's warehouse after being asked by Crew-ing whether he was interested in the Union and wanted to join it. Simmons signeda card at a union meeting on March 14 following a discussion of the Union's organi-zational campaign during which it was brought to his attention that he had not asyet signed a card.Ronnie Murray and Edward Porter signed cards on March 8 atPorter's home after being told by Cleamon Smith that all employees should sign cardsto have the Union represent them in order to obtain better working conditions at 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthland Paint Company. Letha Ward signed a card during the first week in March,after being asked whether she would like to sign a card to have the Union representher, and following a discussion with Trisler concerning the effect a union would haveon the seniority of women, employees, union dues, and the prospects of an election.44I conclude that the evidence amply supports finding that the representations madeto the above employees and the circumstances attending the solicitation of their cardsclearly reflect and corroborate the purpose of the card as printed thereon.45In view of the foregoing and on the record as a whole, I find that prior to March 24theUnion represented 20 employees who constituted a majority of Respondent'semployees in an appropriate unit.The Demand for the Return of Union Authorization CardsThe record shows that upon the request of Letha Ward on April 17, Joyce Berry,Respondent's bookkeeper, prepared and typed a letter addressed to the Union,demanding the immediate return of the union cards of those employees who signedthe letter48Joyce Berry testified that after preparing the letter, she circulated itamong the employees and obtained 13 signatures which appear on the letter andthen mailed it to the Union. She stated that she acted without consulting or advisingany of Respondent's officers in preparing and circulating the letter, and that shetook care of the matter because Letha Ward was unable either to prepare the letter orleave her work to obtain the signatures of the employees.The cards, however, werenot returned 473.The demand for recognition and its refusalIn January, James Q. Stewart, an employee of the Industrial Union Department,AFL-CIO, was assigned to organize Respondent's employees, and he appointed J. W.Trisler to assist him.Respondent does not deny that in March it received a letterdated March 24 from the Union signed by Stewart, which sets forth that the Unionrepresented a majority of Respondent's production and maintenance employees,including shipping and receiving employees, exclusive of office clerical, technical,and professional employees, over-the-road truckdrivers, guards, watchmen, and super-visors as defined in the Act; that it offered to prove its majority status through amutually acceptable outside party and requested a meeting within 5 days for thatpurpose; that it requested recognition as the exclusive bargaining agent for theemployees in that unit; and that it requested a meeting for the purpose of negotiatinga collective-bargaining contract.Respondent did not avail itself of any of the Union'sproposals or comply with any of its requests.Thereafter, on May 8, Stewart visitedRespondent's plant where he met Davis, Junior, and Weed, and offered to bargainwith Respondent on the terms and conditions of employment of its employees andto enter into an agreement.Davis, Junior, stated that he would seriously considerit if the Union could show that it had a contract with a paint company in Texas.When Stewart pointed out that the Union had a contract with Socony Vacuum,Davis, Junior, replied that he was not talking about that type of company, that hewould not bargain with the Union, and that he ". . . can get an 18-month delay bygoing through the Board's Decisions." 48 Stewart thereupon left the plant and hassince had no further contact with Respondent.44Ward's testimony that she signed only to have an election was vague,uncertain, andnot persuasive and is not credited.45Although Joe Buck, a supervisor,was present at the time Murray and Porter signedtheir cards,his presence did not invalidate their cards because he was also persuaded tosign a card at the time, thereby indicating not only that he did not actively participatein solicitng cards but rather that he was the subject of solicitation himself.Cf.TheHamilton Plastic Molding Company, supra.48Ruby Floyd testified that after hearing a rumor that the Union was coming in withoutan election, she consulted a Board representative who advised her how to proceed toretrieve her union authorization card, and that she, with Letha Ward, approached JoyceBerry to prepare the letter.47The effect of the attempted revocation of the cards is discussedinfra.48Respondent admits that it refused to bargain with the Union but claims, as testifiedto by Davis, Junior, that when Stewart asked him whether he was ready to bargain,Davis, Junior, refused, stating there had been no election and he doubted whether theUnion represented a majority of the employees.The demeanor of the parties testifyingand Respondent's violative conduct prior to May 8, strengthens the impression that theconversation occurred as asserted by Stewart,whose version as related above,is credited. SOUTHLAND PAINT COMPANY, INC.45ConclusionsI find that an unequivocal demand for recognition and bargaining was made bythe Union on March 24,which was completely ignored by Respondent.Respond-ent's assertion that it refused to recognize and bargain with the Union because it didnot believe a majority of its employees desired the Union to representthem as theirbargaining agent is neither persuasive nor meritorious."Failure to respond to aunion's bargaining request may be justified by an employer on the ground that it hada good-faith doubt as to the union'smajority and needed time to determine whetherthe union represented a majority of the employees.In order to determine thevalidity of a claim of good faith, however,the Board looks to the employer's entirecourse of conduct."Cactus Petroleum,Inc.,134 NLRB 1254, 1258-1260.When anemployer fails without good reason, as here, to respond to the requests of the unionwhich represents a majority of its employees or to avail itself of any of the sugges-tions offered by the union to prove its majority status,and instead continues to engagein a course of improper conduct which is either calculated to or tends to destroy thatmajority, it does not demonstrate the good faith required to justify its failure tobargain.49Nor is it of any consequence that some of the employees sought to revoketheir union authorization cards on April 17. "The fact as to whether an employerentertains a genuine doubt that a union represents a majority of the employees is tobe determined as of the time the employer refused to recognize the union.Onceit is shown that the employer entertained no genuine doubt of this kind at the timeit refused to bargain,an unfair labor practice has been established.The fact that, asit later developed,there were grounds that might have created genuine doubt at thetime is immaterial."Fred Snow,et al., d/b/aSnow& Sons,134 NLRB 709, enfd. 308F. 2d 687(C.A. 9). See also,N.L.R.B. v. Kellogg's, Inc., d/b/a Kellogg Mills, 347F. 2d 219(C.A.9); Franks Bros.Co. v. N.L.R.B.,321 U.S. 702. Moreover,it appearsthat during the period between the request for recognition and the signing of theletter demanding the withdrawal of the cards,Respondent engaged in coercive activity,and it cannot take advantage of defection in the ranks of union supporters.50TheColson Corp.v.N.L.R.B.,347 F. 2d 128 (C.A. 8).Accordingly,I find that theUnion represented a majority of employees in the unit found appropriate on March 24and at all relevant times thereafter.Having found that Respondent was not motivated by a good-faith doubt of theUnion'smajority status at the time it ignored the Union's request for recognitionand bargaining,and that the reason it declined to recognize and bargain with theUnion was based on a desire to gain time in which to undermine the Union's support,I find that Respondent violated Section 8(a) (5) since March 24, when the Union infact represented a majority of its employees in an appropriate unit.Joy Silk Mills,Inc. v. N.L.R.B., supra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates, and,such of them as havebeen found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (3),and (5)of the Act,itwill be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent on March 24,and at all relevant times thereafter,has refused to bargain collectively with the Union as the duly designated representa-tives of the employees in an appropriate unit, it will be recommended that Respond-ent, upon request, bargain collectively with the Union as the exclusive representativeof said employees,and if an agreement is reached,embody such understanding ina signed statement.'0Cactus Petroleum, Inc., supra;Joy Silk Mills,Inc. v. DT.L.R.B., supra.60As related,supra,this activity even extended to unlawfully bringing pressure to bearon Kenneth I. Thurman to sign the letter revoking his union card,even assuming thatthe impetus for withdrawal of the cards originated with the employees rather than withRespondent. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent discriminatorily (1) discharged Cleamon E. Smithon August 10 and rehired him on November 9, (2) discharged A. C. Holder onMay 15 and rehired him on June 10, (3) discharged Kenneth J. Thurman on Decem-ber 18, (4) suspended Jim Pat Smith for 1 week beginning September 19, and (5)demoted John R. Smith from a supervisory position to a rank-and-file job on Novem-ber 30, it is recommended that Respondent offer Kenneth J. Thurman and John R.Smith reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges. It is also recommendedthat Respondent make Cleamon E. Smith, A. C. Holder, Jim Pat Smith, John R.Smith, and Kenneth J. Thurman whole for any loss of pay each of them may havesuffered by reason of Respondent's discrimination against them, by payment to eachof a sum of money equal to the amount each normally would have earned from thedate of the discrimination against them to the date of Respondent's offer to reinstate-ment, less their net earnings during, that period, backpay and interest thereon at therate of 6 percent to be computed and paid in accordance with and in the manner setforth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.The unfair, labor practices found .to have been engaged in by Respondent are ofsuch character and scope that in order to insure Respondent's employees of theirfull rights guaranteed them by the Act, it will be recommended that Respondentcease and desist from in any manner interfering with, restraining, or coercing itsemployees in the exercise of their guaranteed rights.Upon the basis of the foregoing findings of fact, and upon the record as a whole,Imake the following:CONCLUSIONS OF LAW1.Respondent is, and during all times material herein was, an employer engagedin commerce and in a business affecting commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is, and during all times material herein was, a labor organizationwithin the meaning of Section 2 (5) of the Act.3.By discriminating in regard to hire and tenure of employment and the termsand conditions of employment of Cleamon E. Smith, A. C. Holder, Jim Pat Smith,and Kenneth J. Thurman, thereby discouraging membership in the Union, Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act.4.All Respondent's production and maintenance employees, including shippingand receiving employees employed at its Gainesville, Texas, plant, exclusive of alloffice clerical, technical, and professional employees, over-the-road truckdrivers,guards, and supervisors as defined in the Act, constitute, and at all times materialherein constituted, a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5.The Union was on March 24, and at all times relevant thereafter has been, theexclusive representative of all the employees in the above-described appropriate unit,for the purposes of collective bargaining within the meaning of Section 9(a) of theAct.6.By failing on March 24, and at all times thereafter, to bargain collectively withthe Union, as the exclusive representative of the employees in the appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) and (1) of the Act.7.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act to the extent hereinabove set forth andfound, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.8.The aforesaid'unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that the Respondent, Southland PaintCompany, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, or in any other labor organization of its employees, by discrimi-nating in regard to their hire, tenure, or any terms or conditions of their employment. SOUTHLAND PAINT COMPANY, INC.47(b)Refusing, upon request, to bargain collectively with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, as the exclusive representative of allemployees in the following appropriate unit: All production and maintenanceemployees, including shipping and receiving employees, of Southland Paint Company,Inc., at its Gainesville, Texas, plant, exclusive of all office clerical, technical, andprofessional employees, over-the-road truckdrivers, guards, and supervisors as definedin the Act.(c)Creating an impression of, or engaging in, surveillance of employee unionactivities; coercively interrogating employees as to their union activities; threateningemployees with economic reprisals if they continued to support the Union or if theUnion came in; promising or offering economic benefits to their employees if theyrepudiated the Union; threatening to close the plant or departments therein or tomove departments to other localities if the Union came in; threatening never to signa union contract; granting general wage increases to their employees for the purposeof influencing their union sympathies; soliciting employees to withdraw their desig-nation of or membership in Oil, Chemical and Atomic Workers International Union,.AFL-CIO, or any other labor organization, and/or assisting them in doing so;demoting supervisors because they furnish affidavits in Board proceedings; andrequesting and soliciting employees to give false testimony at Board hearings.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to John R. Smith and Kenneth J. Thurman immediate and full rein-statement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make each of them whole for anyloss they may have suffered as a result of the discrimination against them, in the.manner set forth in the section of this Decision entitled "The Remedy."(b)Make Cleamon E. Smith, A. C. Holder, and Jim Pat Smith whole for anyloss each of them may have suffered as a result of the discrimination against them,in the manner set forth in the section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of the amount of backpay due.(d)Notify Kenneth J. Thurman, if presently serving in the Armed Forces of theUnited States, of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(e)Upon request, bargain collectively with Oil, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, as the exclusive representative of the employeesin the appropriate unit with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed statement.(f)Post at its plant in Gainesville, Texas, copies of the attached notice marked"Appendix." 51Copies of said notice, to be furnished by the Regional Director forRegion 16, shall, after being duly signed by an authorized representative of South-land Paint Company, Inc., be posted by Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by said Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(g)Notify the Regional Director, in writing, within 20 days from the date of thereceipt of this Decision, what steps Respondent has taken to comply herewith.5261 If thisRecommendedOrder is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a TrialExaminer"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice shall be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order".63 In the event that this recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify the Regional Director for Region 16, in writing, within10 days from the date of this Order, what steps Respondent has taken to complyherewith." 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership of any of our employees in Oil, Chemi-cal and Atomic Workers International Union, AFL-CIO, or any other labororganization, by discharging, suspending, or in any other manner discriminatingagainst any employees in regard to their hire or tenure of employment, or anyother term or condition of employment.WE WILL NOT refuse to bargain with the aforedescribed Union as the exclu-sive bargaining representative of our employees in the appropriate unit notedbelow with respect to wages, hours of employment, and other terms and condi-tions of employment.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act, by creating an impression of,or engaging in, surveillance of employees' union activity; coercively interrogat-ing employees as to their union activities; threatening employees with economicreprisals if they continue to support the Union or if the Union came in; promis-ing or offering economic benefits to employees to repudiate the Union; threaten-ing to close the plant or departments therein or move departments to otherlocalities if theUnion came in; threatening never to sign a union contract;granting wage increases for the purpose of influencing employees in the unionsympathies; soliciting employees to withdrawn their designation of or member-ship in the Union and/or assisting them in doing so; demoting supervisorsbecause they furnish affidavits in Board proceedings; and requesting and solicit-ing employees to give false testimony at Board hearings.WE WILL NOT in any other manner interfere with, restrain or coerce employeesin the exercise of their rights to self-organization, to form, join, or assist theabove-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL bargain, upon request, with the above-named labor organization asthe exclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to wages, rates of pay, hours of employment, orother conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All production and maintenance employees, including shipping andreceiving employees, of Southland Paint Company, Inc., at its Gainesville,Texas, plant, exclusive of all office clerical, technical, and professionalemployees, over-the-road truckdrivers, guards, and supervisors as definedin the Act.WE WILL offer Kenneth J. Thurman and John R. Smith immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.WE WILL make whole employees Cleamon E. Smith, A. C. Holder, Jim PatSmith, John R. Smith, and Kenneth J. Thurman for any loss of pay they mayhave suffered as the result of the discrimination against them.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.SOUTHLAND PAINT COMPANY, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Sixth Floor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No. Edison5-4211, Extension 2131.